Name: Commission Implementing Decision (EU) 2018/354 of 8 March 2018 authorising methods for grading pig carcases in Ireland
 Type: Decision_IMPL
 Subject Matter: Europe;  means of agricultural production;  animal product;  agri-foodstuffs;  agricultural policy;  marketing
 Date Published: 2018-03-12

 12.3.2018 EN Official Journal of the European Union L 68/8 COMMISSION IMPLEMENTING DECISION (EU) 2018/354 of 8 March 2018 authorising methods for grading pig carcases in Ireland (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 20(p) thereof, Whereas: (1) Point 1 of Section B.IV of Annex IV to Regulation (EU) No 1308/2013 provides that, for the classification of pig carcases, the lean-meat content has to be assessed by means of grading methods authorised by the Commission and only statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase may be authorised. The authorisation of grading methods should be subject to compliance with a maximum tolerance for statistical error in assessment. That tolerance is defined in Article 23(3) of Commission Regulation (EC) No 1249/2008 (2). (2) By Commission Decision 87/293/EC (3), the use of two methods for grading pig carcases in Ireland was authorised. (3) Ireland has requested the Commission to remove the method Fat-O-Meat'er (FOM) from the list of authorised methods for grading pig carcases in Ireland, as it is no longer used, to authorise three new methods for grading pig carcases on its territory and to update the existing equation for the instrument Hennessy Grading Probe 2 (HGP2). (4) Ireland has presented a detailed description of the dissection trial, indicating the principles on which those new methods are based, the results of its dissection trial and the equations used for assessing the percentage of lean meat in the protocol provided for in Article 23(4) of Regulation (EC) No 1249/2008. (5) Examination of that request has revealed that the conditions for authorising the new grading methods and updating the equation are fulfilled. Those grading methods should therefore be authorised in Ireland. (6) For reasons of clarity and legal certainty, a new decision should be adopted. Decision 87/293/EC should therefore be repealed. (7) Modifications of the apparatuses or grading methods should not be allowed, unless they are explicitly authorised by Commission Implementing Decision. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 The use of the following methods is authorised for grading pig carcases pursuant to Point 1 of Section B.IV of Annex IV to Regulation (EU) No 1308/2013 in Ireland: (a) the Hennessy Grading Probe 2 (HGP 2) apparatus and the assessment methods related thereto, details of which are given in Part I of the Annex; (b) the Hennessy Grading Probe 7 (HGP 7) apparatus and the assessment methods related thereto, details of which are given in Part II of the Annex; (c) the Fat-O-Meat'er II (FOM II) apparatus and the assessment methods related thereto, details of which are given in Part III of the Annex; (d) the AutoFom III apparatus and the assessment methods related thereto, details of which are given in Part IV of the Annex. Article 2 Modifications of the authorised apparatuses or grading methods shall not be allowed, unless those modifications are explicitly authorised by Commission Implementing Decision. Article 3 Decision 87/293/EC is repealed. Article 4 This Decision is addressed to Ireland. Done at Brussels, 8 March 2018. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcases and the reporting of prices thereof (OJ L 337, 16.12.2008, p. 3). (3) Commission Decision 87/293/EC of 18 May 1987 authorising methods for grading pig carcases in Ireland (OJ L 146, 6.6.1987, p. 66). ANNEX METHODS FOR GRADING PIG CARCASES IN IRELAND PART I Hennessy Grading Probe 2 (HGP 2) 1. The rules provided for in this part shall apply when the grading of pig carcases is carried out by means of the apparatus known as Hennessy Grading Probe 2 (HGP 2). 2. The apparatus shall be equipped with a probe of 5,95 millimetres diameter (and of 6,3 millimetres at the blade on top of the probe) containing a photodiode (Siemens LED of the type LYU 260-EO and photodetector of the type 58 MR) and having an operating distance of between 0 and 120 millimetres. 3. The lean meat content of a carcase shall be calculated according to the following formula: LMPHGP 2 = 62,89706  0,69952 FHGP 2 + 0,09096 MHGP 2 where: LMPHGP 2 = the estimated percentage of lean meat in a carcase; FHGP 2 = the thickness of backfat (including rind) in millimetres, measured 6 centimetres off the midline of the split carcase between the third and fourth last rib; MHGP 2 = the thickness of muscle in millimetres, measured at the same time and in the same place as FHGP 2. 4. This formula shall be valid for carcases weighing between 60 and 125 kilograms (warm weight). PART II Hennessy Grading Probe 7 (HGP 7) 1. The rules provided for in this part shall apply when the grading of pig carcases is carried out by means of the apparatus known as Hennessy Grading Probe 7 (HGP 7). 2. The apparatus shall be equipped with a probe of 5,95 millimetres diameter (and of 6,3 millimetres at the blade on top of the probe) containing a photodiode (Siemens LED of the type LYU 260-EO and photodetector of the type 58 MR) and having an operating distance of between 0 and 120 millimetres. 3. The lean meat content of a carcase shall be calculated according to the following formula: LMPHGP 7 = 63,72237  0,75369 FHGP 7 + 0,09205 MHGP 7 where: LMPHGP 7 = the estimated percentage of lean meat in a carcase; FHGP 7 = the thickness of backfat (including rind) in millimetres, measured 6 centimetres off the midline of the split carcase between the third and fourth last rib; MHGP 7 = the thickness of muscle in millimetres, measured at the same time and in the same place as FHGP 7. 4. This formula shall be valid for carcases weighing between 60 and 125 kilograms (warm weight). PART III Fat-O-Meat'er II (FOM II) 1. The rules provided for in this part shall apply when the grading of pig carcases is carried out by means of the apparatus known as Fat-O-Meat'er II (FOM II). 2. The FOM II consists of an optical probe with a knife, a depth measurement device having an operating distance of between 0 and 125 millimetres and a data acquisition and analysis board. The results of the measurements are converted into estimated lean meat content by the FOM II apparatus itself. 3. The lean meat content of a carcase shall be calculated according to the following formula: LMPFOMII = 61,89462  0,73771 FFOMII + 0,10897 MFOMII where: LMPFOMII = the estimated percentage of lean meat in a carcase; FFOMII = the thickness of backfat (including rind) in millimetres, measured 6 centimetres off the midline of the split carcase between the third and fourth last rib; MFOMII = the thickness of muscle in millimetres, measured at the same time and in the same place as FFOMII. 4. This formula shall be valid for carcases weighing between 60 and 125 kilograms (warm weight). PART IV AutoFom III 1. The rules provided for in this part shall apply when the grading of pig carcases is carried out by means of the apparatus known as AutoFom III 2. The apparatus shall be equipped with sixteen 2 MHz ultrasonic transducers (Frontmatec SmÃ ¸rum A/S), with an operating distance between transducers of 25 mm. The ultrasonic data shall comprise measurements of back fat thickness, muscle thickness and related parameters. The results of the measurements are converted into estimates of the percentage of lean meat by using a computer. 3. The lean meat content of a carcase shall be calculated according to the following formula: LMPAF3 = 66,63699  1,06859 R2P9  0,78459 R2P10 + 0,06723 R3P5 where: LMPAF3 = the estimated percentage of lean meat in a carcase; R2P9 = The thickness of skin at the minimum fat thickness (MFT) point in mm, where the MFT is the minimum position of the fat profile, after the skin profile has been subtracted; R2P10 = minimum fat of the cross-section in mm; R3P5 = maximum meat measure, equal to the maximum rib position minus minimum fat position converted to mm. 4. This formula shall be valid for carcases weighing between 60 and 125 kilograms (warm weight).